Citation Nr: 0433481	
Decision Date: 12/17/04    Archive Date: 12/21/04

DOCKET NO.  03-14 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to nonservice-connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from December 1961 to 
November 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2002 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) at Louisville, 
Kentucky.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (CAVC) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (codified at 38 U.S.C. §§ 5109B, 7112).

On the VA Form 9 submitted in this matter in July 2002 that 
the RO accepted as a notice of disagreement initiating the 
appeal of the June 2002 decision, the veteran requested to 
have a personal hearing before a Member of the Board (now 
designated Veterans Law Judge) at the RO (Travel Board 
Hearing).  The RO took no action on this request, which 
remained pending after the veteran perfected the appeal, and 
the Travel Board Hearing has not been held.  

The claims file contains no subsequent statement from the 
veteran withdrawing his outstanding request for a Travel 
Board Hearing.  The Board points out that the provisions of 
38 C.F.R. § 20.704(e) essentially require that an appellant 
submit written notice for withdrawing a request for a hearing 
before the Board.  See 38 C.F.R. § 20.704(e) (2004).

It is a basic principle of veterans' law that the Board shall 
decide an appeal only after affording the appellant an 
opportunity for a hearing.  38 U.S.C.A. §§ 7105, 7107 (West 
2002).

After the appeal was certified and the claims file 
transferred to the Board, VA medical records were received.  
These medical records are not entirely duplicative of ones 
that already were on file.  The veteran has not waived his 
right to have the RO consider these medical records and how 
they affect the merits of the claim.  Therefore, the claim 
must be remanded because this evidence must be referred to 
the agency of original jurisdiction for review.  See 
38 C.F.R. § 1304 (c) (effective October 4, 2004); see also 
38 C.F.R. § 19.37(b) (2004).

The Board observes that additional due process requirements 
may apply to this appeal as a result of the enactment of the 
VCAA and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2004)).

Therefore, in order to ensure full compliance with due 
process requirements, the case is hereby REMANDED to the VBA 
AMC for the following action: 

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The agency of original jurisdiction 
should consider the claim of entitlement 
to nonservice-connected pension in the 
light of the VA medical records that were 
submitted after the case was transferred 
to the Board in September 2003.  Unless 
the benefit sought on appeal is granted, 
a new supplemental statement of the case 
should be provided to the veteran and his 
representative.  38 C.F.R. § 19.31 
(2004).  The supplemental statement of 
the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
claim.  

The veteran and his representative should 
then be given appropriate time in which 
to respond.

3.  The representative at the RO should 
be given an opportunity to review the 
claims folder and submit a presentation 
on the appellant's behalf.

4.  After a reasonable amount of time has 
been afforded the representative to 
review the claims folder and submit a 
presentation, the appellant should be 
scheduled to appear before a traveling 
Veterans Law Judge sitting at the RO as 
soon as it may be feasible.  

Notice of the date, time, and place of 
the hearing should be sent to the 
appellant and his representative, and a 
copy of the notice should be associated 
with the claims file.

5.  The appellant should be asked to 
submit any other information, evidence, 
or arguments that may be pertinent to the 
appeal at that time.

Thereafter, the case should be returned to the Board, if 
further appellate review is required.  The Board intimates no 
opinion as to any final outcome warranted.  The appellant 
need take no action unless otherwise notified.



	                  
_________________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

